Exhibit 10.4

 

FIRST MODIFICATION AGREEMENT

Secured Loan

 

THIS FIRST MODIFICATION AGREEMENT (“Agreement”) dated as of September 17, 2010,
is entered into by and among MAUI LAND & PINEAPPLE COMPANY, INC., a corporation
formed under the laws of the State of Hawaii (“Borrower”), each of the financial
institutions signatory to the Loan Agreement (as defined below) (“Lenders”), and
WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”) as Administrative Agent
under the Loan Agreement (in such capacity, the “Administrative Agent”).

 

R E C I T A L S

 

A.            Pursuant to the terms of an amended and restated loan agreement
between Borrower and Lender dated October 9, 2009 (“Loan Agreement”), Lenders
made certain credit accommodations to Borrower in the maximum principal amount
of Fifty Million and No/100ths Dollars (“Loan”). The Loan is evidenced by
promissory notes dated as of the date of the Loan Agreement, executed by
Borrower in favor of each Lender, in the aggregate principal amount of the Loan
(“Note”), and is further evidenced by the documents described in the Loan
Agreement as “Loan Documents.” The Note is secured by, among other things, the
Mortgage (as defined in Section 5 below).  All capitalized terms used herein,
which are not defined herein, shall have the meanings given to them in the other
Loan Documents.

 

B.            The Note, Mortgage, Loan Agreement, this Agreement, the other
documents described in the Loan Agreement as “Loan Documents”, together with all
modifications and amendments thereto and any document required hereunder, are
collectively referred to herein as the “Loan Documents.”

 

C.            By this Agreement, Borrower, Administrative Agent and Lenders
intend to modify and amend certain terms and provisions of the Loan Documents.

 

NOW, THEREFORE, Borrower, Administrative Agent and Lenders agree as follows:

 

1.                            CONDITIONS PRECEDENT. The following are conditions
precedent to Administrative Agent and Lenders’ obligations under this Agreement:

 

1.1                      If required by Administrative Agent, receipt and
approval by Administrative Agent of a date down to the Title Policy and
assurance acceptable to Administrative Agent, including, without limitation,
CLTA Endorsement No. 110.5, without deletion or exception other than those
expressly approved by Administrative Agent in writing, that the priority and
validity of the Mortgage has not been and will not be impaired by this Agreement
or the transactions contemplated hereby;

 

1.2                      Receipt by Administrative Agent of the executed
originals of this Agreement, the short form of this Agreement (if any) and any
and all other documents and agreements which are required by this Agreement or
by any other Loan Document, each in form and content acceptable to
Administrative Agent;

 

1.3                      If required by Administrative Agent, recordation in the
Bureau of Conveyances of the State of Hawaii of (i) the short form of this
Agreement (if any), and (ii) any other documents which are required to be
recorded by this Agreement or by any other Loan Document (if any);

 

1.4                      Reimbursement to Administrative Agent by Borrower of
Administrative Agent’s costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby, including, without
limitation, title insurance costs, recording fees, attorneys’ fees, appraisal,
engineers’ and inspection fees and documentation costs and charges, whether such
services are furnished by Administrative Agent’s employees or agents or by
independent contractors including, without limitation, a reconveyance fee of
$65.00, a notary fee of $10.00, and a UCC termination/amendment fee of $49.00;

 

1.5                      The representations and warranties contained in this
Agreement are true and correct;

 

1.6                      Borrower shall have paid to Administrative Agent
(i) for the ratable benefit of Lenders a modification fee equal to $45,000.00,
and (ii) for the sole benefit of Administrative Agent, certain other fees, each
in the

 

1

--------------------------------------------------------------------------------


 

amount and at the times as set forth in a separate letter agreement between
Borrower and Administrative Agent dated July 9, 2010;

 

1.7                      All conditions precedent to the Bay Golf Course Release
(as defined, and as such conditions are set forth, in Section 3 below) have been
satisfied; and

 

1.8                      All payments due and owing to Administrative Agent and
Lenders under the Loan Documents have been paid current as of the effective date
of this Agreement.

 

2.                            REPRESENTATIONS AND WARRANTIES.  Borrower hereby
represents and warrants that no Default, Potential Default, breach or failure of
condition has occurred, or would exist with notice or the lapse of time or both,
under any of the Loan Documents (as modified by this Agreement) and that all
representations and warranties herein and in the other Loan Documents are true
and correct, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct on and as of such earlier date),
which representations and warranties shall survive execution of this Agreement.

 

3.                            Bay Golf Course Release.  Administrative Agent
shall, at Borrower’s request, release from the lien of the Mortgage (the “Bay
Golf Course Release”) the property described on Exhibit A attached hereto (the
“Bay Golf Course”); provided, however, that immediately prior to or
simultaneously with such partial release all of the following conditions shall
be satisfied:

 

(a)                       No Default or Event of Default shall exist under the
Loan Documents;

 

(b)                       Administrative Agent shall have received any and all
sums then due and owing under the Loan Documents together with all escrow,
closing and recording costs, the costs of preparing and delivering such partial
release and the cost of any title insurance endorsements required by
Administrative Agent, including, without limitation, a CLTA and 111 endorsement;

 

(c)                        Administrative Agent shall have received evidence
reasonably satisfactory to Administrative Agent that:  (i) the portion of the
Property to be reconveyed and the portion of the Property which shall remain
encumbered by the Mortgage are each legal parcels lawfully created in compliance
with all subdivision laws and ordinances and, at Borrower’s sole cost,
Administrative Agent shall have received any title insurance endorsements to
that effect requested by Administrative Agent; and (ii) that the portion of the
Property which shall remain encumbered by the Mortgage have the benefit of all
utilities, easements, public and/or private streets, covenants, conditions and
restrictions as may be necessary, in Administrative Agent’s reasonable judgment,
for the anticipated development and improvement thereof;

 

(d)                       Administrative Agent shall have received evidence
reasonably satisfactory to Administrative Agent that any tax, bond or assessment
which constitutes a lien against the Property has been properly allocated
between the portion of the Property to be reconveyed and the portion of the
Property which shall remain encumbered by the Mortgage; and

 

(e)                        Administrative Agent shall have received in
immediately available funds for the ratable benefit of the Lenders the Bay Golf
Course Release Price.  As used herein, the “Bay Golf Course Release Price” shall
mean the sum of $20,000,000.00.  The Bay Golf Course Release Price shall be
applied for the ratable benefit of the Lenders to reduce their respective
Revolving Commitments (as shown on Replacement Schedule 1 attached hereto and
incorporated herein by this reference).

 

Neither the acceptance of any payment nor the issuance of any partial release by
Administrative Agent shall affect Borrower’s obligation to repay all amounts
owing under the Loan Documents or under the lien of the Mortgage on the
remainder of the Property which is not reconveyed.

 

4.                            REPLACEMENT SCHEDULE 1.  To reflect the decrease
in the Revolving Commitment of each Lender, Schedule 1 to the Loan Agreement is
replaced with Replacement Schedule 1 to this Agreement.  The Revolving Note
delivered by Borrower to each Lender is hereby amended to reduce the face
principal amount of such Revolving Note to the Revolving Commitment of such
Lender shown on Replacement Schedule 1.  To the extent that giving effect to
such modified schedule requires a reallocation of outstanding Revolving Loans,
the Lenders agree that,

 

2

--------------------------------------------------------------------------------


 

effective as of the date of this Amendment or on such other date as the Lenders
may agree in writing, Revolving Loans shall be purchased and sold, as all though
assignments were made in accordance with Paragraph 12.6 of the Loan Agreement
without regard to minimum amounts, registration fees payable upon assignment or
requirements for assignment and assumptions agreements or other additional Loan
Documents.

 

5.                            DEFINITION OF MORTGAGE.  The definition of
“Mortgage” in the Loan Agreement is hereby amended to read as follows:

 

“‘Mortgage’ means the Fee and Leasehold Mortgage with Absolute Assignment of
Leases and Rents, Security Agreement and Fixture, dated as of November 13, 2007,
and recorded on November 15, 2007, as Document No. 2007-199589 in the State of
Hawaii, Bureau of Conveyances, executed by the Borrower and Leasehold Mortgagor
in favor of the Administrative Agent for its benefit and the benefit of the
Lenders, the Issuing Bank and each Specified Derivatives Provider in form and
substance satisfactory to the Administrative Agent as amended from time to time,
including, without limitation, pursuant to a Memorandum of Second Modification
Agreement Amending Mortgage, dated as of March 10, 2009 and recorded March 13,
2009 as Document Number 2009-038132 in the State of Hawaii Bureau of
Conveyances, and a Memorandum of Third Modification Agreement Amending Mortgage,
dated as of March 27, 2009 and recorded March 27, 2009 as Document Number
2009-046242 in the State of Hawaii Bureau of Conveyances, a Memorandum of
Amended and Restated Credit Agreement Amending Mortgage, dated as of October 9,
2009 and recorded October 14, 2009 as Document Number 2009-157331 in the State
of Hawaii Bureau of Conveyances, and a Memorandum of First Modification of
Restated Credit Agreement Amending Mortgage dated as of even date herewith.”

 

6.                            LENDER CONSENT.  Each Lender hereby consents to
the transactions contemplated hereby and the sale of the Bay Golf Course and
authorizes the Administrative Agent in its sole discretion to execute and
deliver all documents which are necessary and desirable to accomplish same or as
otherwise contemplated in connection with the sale of the Bay Golf Course and/or
under the Sale, Purchase and Escrow Agreement (the “Purchase Agreement”)
relating thereto dated on or about September 16, 2010 (the “Purchase
Transaction”) including, without limitation, a partial release of mortgage,
amendment to UCC financing statement, and the other documents and instruments
set forth on Exhibit B.  Each Lender further consents to the execution and
delivery by MLP and Leasehold Mortgagor of the documents and instruments
relating to the Purchase Transaction pursuant to the terms of the Purchase
Agreement.

 

7.                            FORMATION AND ORGANIZATIONAL DOCUMENTS.  Borrower
has previously delivered to Administrative Agent all of the relevant formation
and organizational documents of Borrower, of the partners or joint venturers of
Borrower (if any), and of all guarantors of the Loan (if any), and all such
formation documents remain in full force and effect and have not been amended or
modified since they were delivered to Administrative Agent, except as disclosed
to Administrative Agent in writing. Borrower hereby certifies that: (i) the
above documents are all of the relevant formation and organizational documents
of Borrower; (ii) they remain in full force and effect; and (iii) they have not
been amended or modified since they were previously delivered to Administrative
Agent.

 

8.                            NON-IMPAIRMENT.  Except as expressly provided
herein, nothing in this Agreement shall alter or affect any provision,
condition, or covenant contained in the Note or other Loan Document or affect or
impair any rights, powers, or remedies of Administrative Agent or Lenders, it
being the intent of the parties hereto that the provisions of the Note and other
Loan Documents shall continue in full force and effect except as expressly
modified hereby.

 

9.                            MISCELLANEOUS.  The headings used in this
Agreement are for convenience only and shall be disregarded in interpreting the
substantive provisions of this Agreement.  Time is of the essence of each term
of the Loan Documents, including this Agreement. If any provision of this
Agreement or any of the other Loan Documents shall be determined by a court of
competent jurisdiction to be invalid, illegal or unenforceable, that portion
shall be deemed severed from this Agreement and the remaining parts shall remain
in full force as though the invalid, illegal, or unenforceable portion had never
been a part thereof.

 

10.                     INTEGRATION; INTERPRETATION. The Loan Documents,
including this Agreement, contain or expressly incorporate by reference the
entire agreement of the parties with respect to the matters contemplated therein
and supersede all prior negotiations or agreements, written or oral. The Loan
Documents shall not be modified except by written instrument executed by all
parties. Any reference to the Loan Documents includes any amendments, renewals
or extensions now or hereafter approved by Administrative Agent and Lenders in
writing.

 

11.                     EXECUTION IN COUNTERPARTS. To facilitate execution, this
document may be executed in as many counterparts as may be convenient or
required. It shall not be necessary that the signature of, or on behalf of, each

 

3

--------------------------------------------------------------------------------


 

party, or that the signature of all persons required to bind any party, appear
on each counterpart.  All counterparts shall collectively constitute a single
document.  It shall not be necessary in making proof of this document to produce
or account for more than a single counterpart containing the respective
signatures of, or on behalf of, each of the parties hereto. Any signature
page to any counterpart may be detached from such counterpart without impairing
the legal effect of the signatures thereon and thereafter attached to another
counterpart identical thereto except having attached to it additional signature
pages.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower, Administrative Agent and Lenders have caused this
Agreement to be duly executed as of the date first above written.

 

 

“ADMINISTRATIVE AGENT AND LENDER”

 

 

 

WELLS FARGO BANK,

 

NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ JEFF JOHNSON

 

Name:

Jeff Johnson

 

Title:

SVP

 

 

 

 

 

 

 

“LENDER”

 

 

 

AMERICAN SAVINGS BANK, F.S.B.

 

 

 

By:

/s/ W RUSSELL

 

Name:

W. Russell

 

Title:

Vice President

 

 

 

 

 

 

“LENDER”

 

 

 

 

AMERICAN AGCREDIT, PCA

 

 

 

 

By:

/s/ DENNIS P. REGLI

 

Name:

Dennis P. Regli

 

Title:

Vice President

 

 

 

 

 

 

 

“BORROWER”

 

 

 

 

MAUI LAND & PINEAPPLE COMPANY, INC., a

 

Hawaii corporation

 

 

 

 

By:

/s/ RYAN CHURCHILL

 

Name:

Ryan Churchill

 

Title:

President & COO

 

 

 

 

By:

/s/ TIM T. ESAKI

 

Name:

Tim T. Esaki

 

Title:

CFO

 

5

--------------------------------------------------------------------------------